             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     No. 4:20-CR-00106

      v.                                      (Judge Brann)

THOMAS STANKO,

            Defendant.

                                 ORDER

     AND NOW, this 4th day of May 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that Defendant’s motion to

suppress physical evidence (Doc. 20) is GRANTED.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
